                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 1 of 29 Page ID #:624




                                                                                             1   Alex M. Weingarten (SBN 204410)
                                                                                                  amweingarten@venable.com
                                                                                             2   Logan M. Elliott (SBN 268105)
                                                                                                  lmelliott@venable.com
                                                                                             3   VENABLE LLP
                                                                                                 2049 Century Park East, Suite 2300
                                                                                             4   Los Angeles, California 90067
                                                                                                 Telephone: (310) 229-9900
                                                                                             5   Facsimile: (310) 229-9901
                                                                                             6   Attorneys for Defendants
                                                                                                 FLAVOR PRODUCERS, LLC and
                                                                                             7   JEFFREY HARRIS
                                                                                             8

                                                                                             9                      UNITED STATES DISTRICT COURT
                                                                                            10                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                            11                                   WESTERN DIVISION
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   FISCHLER KAPEL HOLDINGS, LLC,             Case No. 2:19-cv-10309-ODW-GJS
                                                                             310-229-9900




                                                                                                 RICHARD FISCHLER, and PAULA
                                                                                            14   KAPEL,                                    Honorable Otis D. Wright II
                                                                                                                                           Courtroom No. 5D
                                                                                            15                     Plaintiffs,
                                                                                                                                           DEFENDANT FLAVOR
                                                                                            16          v.                                 PRODUCERS, LLC’S MOTION
                                                                                                                                           FOR PRELIMINARY INJUNCTION
                                                                                            17
                                                                                                 FLAVOR PRODUCERS, LLC and                 Hearing Date:         July 27, 2020
                                                                                            18   JEFFREY HARRIS,                           Time:                 1:30 p.m.
                                                                                                                                           Courtroom:            5D
                                                                                            19                     Defendants.
                                                                                                                                           Action Filed:         December 4, 2019
                                                                                            20                                             FAC Filed:            May 1, 2020
                                                                                                                                           Pre-Trial
                                                                                            21                                             Conference Date:      None set
                                                                                                                                           Trial Date:           None set
                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                 49424996    DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                       Case No. 2:19-cv-10309-ODW-GJS
                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 2 of 29 Page ID #:625




                                                                                             1                                              TABLE OF CONTENTS
                                                                                             2   PRELIMINARY STATEMENT .............................................................................1
                                                                                             3   STATEMENT OF FACTS ......................................................................................3
                                                                                             4              FPI And CFC Have Transaction Discussions ...............................................3
                                                                                             5              FPI’s Subsidiary (Which Ultimately Becomes CCH) Acquires
                                                                                                                  BioZone ...............................................................................................5
                                                                                             6
                                                                                                            The SPA Is Terminated And The Operative Asset Purchase
                                                                                             7                   Agreement Is Ultimately Executed In April 2017 ..............................5
                                                                                             8              Fischler And Kapel Become Biozone Employees In July 2017 ...................7
                                                                                             9              Plaintiffs Filed A Demand For Arbitration With JAMS And FPI Filed
                                                                                                                   A Jurisdictional Objection ..................................................................7
                                                                                            10
                                                                                                 ARGUMENT ...........................................................................................................9
                                                                                            11
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                                 I.         FPI IS LIKELY TO SUCCEED ON THE MERITS ....................................9
                                                                                            12
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                                            A.       This Court Must Determine Whether Plaintiffs’ Arbitration
                                                                                            13                       May Proceed As FPI Is A Non-Party To The Employment
                                                                             310-229-9900




                                                                                                                     Agreements .........................................................................................9
                                                                                            14
                                                                                                            B.       FPI Will Prevail On The Question Of Arbitrability As None Of
                                                                                            15                       The Exceptions Permitting A Signatory To Compel A Non-
                                                                                                                     Signatory To Arbitration Applies Here ............................................12
                                                                                            16
                                                                                                                     1.        The APA Does Not Incorporate The Employment
                                                                                            17                                 Agreements By Reference ......................................................12
                                                                                            18                       2.        FPI Did Not Assume The Employment Agreements .............13
                                                                                            19                                 a.       FPI Did Not Expressly Assume The Employment
                                                                                                                                        Agreements .................................................................. 13
                                                                                            20
                                                                                                                               b.       FPI Did Not Impliedly Assume The Employment
                                                                                            21                                          Agreements .................................................................. 14
                                                                                            22                       3.        There Is No Evidence That CFC Was Acting As FPI’s
                                                                                                                               Agent When It Entered Into The Employment
                                                                                            23                                 Agreements .............................................................................16
                                                                                            24                       4.        There Is No Evidence Of Alter Ego Liability ........................17
                                                                                            25                       5.        There Is No Evidence That FPI Is Equitably Estopped
                                                                                                                               From Refusing Arbitration .....................................................18
                                                                                            26
                                                                                                 II.        FPI WILL BE IRREPARABLY INJURED ABSENT INJUNCTIVE
                                                                                            27              RELIEF........................................................................................................18
                                                                                            28   III.       THE BALANCE OF EQUITIES FAVORS INJUNCTIVE RELIEF ........20
                                                                                                                                                               i
                                                                                                 49424996            DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                               Case No. 2:19-cv-10309-ODW-GJS
                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 3 of 29 Page ID #:626



                                                                                                 IV.        THE PUBLIC INTEREST ALSO FAVORS INJUNCTIVE RELIEF ......21
                                                                                             1
                                                                                                 V.         NO BOND SHOULD BE REQUIRED ......................................................22
                                                                                             2
                                                                                                 CONCLUSION......................................................................................................23
                                                                                             3

                                                                                             4

                                                                                             5

                                                                                             6

                                                                                             7

                                                                                             8

                                                                                             9

                                                                                            10

                                                                                            11
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13
                                                                             310-229-9900




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28
                                                                                                                                                          ii
                                                                                                 49424996          DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                             Case No. 2:19-cv-10309-ODW-GJS
                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 4 of 29 Page ID #:627



                                                                                                                                     TABLE OF AUTHORITIES
                                                                                             1

                                                                                             2                                                                                                             Page(s)
                                                                                             3   Cases
                                                                                             4   Alliance for the Wild Rockies v. Cottrell,
                                                                                             5      632 F.3d 1127 (9th Cir. 2011) .............................................................................. 9
                                                                                             6   Avery v. Integrated Healthcare Holdings, Inc.,
                                                                                                    218 Cal. App. 4th 50 (2013) ............................................................................... 13
                                                                                             7

                                                                                             8   Boucher v. Alliance Title Co. Inc.,
                                                                                                   127 Cal. App. 4th 262 (2005) ............................................................................. 12
                                                                                             9
                                                                                                 Carter v. CMTA-Molders & Allied Workers Health & Welfare Tr.,
                                                                                            10
                                                                                                   563 F. Supp. 244 (N.D. Cal. 1983)..................................................................... 14
                                                                                            11
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                                 Comer v. Micor, Inc.,
                                                                                            12     436 F.3d 1098 (9th Cir. 2006) ............................................................................ 18
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13
                                                                             310-229-9900




                                                                                                 Credit Suisse Sec. (USA) LLC v. Chia,
                                                                                            14      2013 WL 12114009 (C.D. Cal. Oct. 18, 2013) .................................................. 23
                                                                                            15   First Options of Chicago, Inc. v. Kaplan,
                                                                                            16      514 U.S. 938 (1995) ........................................................................................... 10
                                                                                            17   Gerritsen v. Warner Bros. Entm’t Inc.,
                                                                                            18
                                                                                                   116 F. Supp. 3d 1104 (C.D. Cal. 2015) .............................................................. 17

                                                                                            19   Ingram Micro Inc. v. Signeo Int’l, Ltd.,
                                                                                                    2014 WL 3721197 (C.D. Cal. July 22, 2014) .................................................... 22
                                                                                            20

                                                                                            21   Johnson v. Couturier,
                                                                                                    572 F.3d 1067 (9th Cir. 2009) ............................................................................ 22
                                                                                            22
                                                                                                 Jorgenson v. Cassiday,
                                                                                            23
                                                                                                    320 F.3d 906 (9th Cir. 2003) .............................................................................. 23
                                                                                            24
                                                                                                 Kramer v. Toyota Motor Corp.,
                                                                                            25     705 F.3d 1122 (9th Cir. 2013) ........................................................................ 9, 11
                                                                                            26
                                                                                                 Letizia v. Prudential Bache Sec., Inc.,
                                                                                            27      802 F.2d 1185 (9th Cir. 1986) ............................................................................ 12
                                                                                            28
                                                                                                                                                          iii
                                                                                                 49424996          DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                             Case No. 2:19-cv-10309-ODW-GJS
                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 5 of 29 Page ID #:628




                                                                                             1   Los Angeles Mem’l Coliseum Comm’n v. Nat’l Football League,
                                                                                             2
                                                                                                    634 F.2d 1197 (9th Cir. 1980) ............................................................................ 20

                                                                                             3   McLaughlin Gormley King Co. v. Terminix Int’l Co.,
                                                                                                   105 F.3d 1192 (8th Cir. 1997) ............................................................................ 19
                                                                                             4

                                                                                             5
                                                                                                 Merrill Lynch Inv. Managers v. Optibase, Ltd.,
                                                                                                   337 F.3d 125 (2d Cir. 2003) ............................................................................... 19
                                                                                             6
                                                                                                 Pacini v. Nationstar Mortg., LLC,
                                                                                             7     2013 WL 2924441 (N.D. Cal. June 13, 2013) ................................................... 14
                                                                                             8
                                                                                                 Pension Plan for Pension Tr. Fund for Operating Eng’rs v. Weldway
                                                                                             9     Constr., Inc.,
                                                                                            10     920 F. Supp. 2d 1034 (N.D. Cal. 2013) ............................................................. 19

                                                                                            11   People of the State of Cal. v. Chevron Corp.,
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                                   872 F.2d 1410 (9th Cir. 1989) ................................................................ 20, 21, 22
                                                                                            12
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   Shell Offshore, Inc. v. Greenpeace, Inc.,
                                                                             310-229-9900




                                                                                                    709 F.3d 1281 (9th Cir. 2013) .............................................................................. 9
                                                                                            14
                                                                                                 Sierra On-Line, Inc. v. Phoenix Software, Inc.,
                                                                                            15
                                                                                                    739 F.2d 1415 (9th Cir. 1984) .............................................................................. 9
                                                                                            16
                                                                                                 Sunlight Prod. Techs., Ltd. v. MPOWERD Inc.,
                                                                                            17      2015 WL 12655472 (C.D. Cal. Mar. 23, 2015) .......................................... passim
                                                                                            18
                                                                                                 UFCW & Emp’rs Benefit Tr. v. Sutter Health,
                                                                                            19     241 Cal. App. 4th 909 (2015) ............................................................................. 16
                                                                                            20   United States v. Sterling Centrecorp Inc.,
                                                                                            21     960 F. Supp. 2d 1025 (E.D. Cal. 2013) .............................................................. 14

                                                                                            22   Van De Kamp v. Tahoe Reg’l Planning Agency,
                                                                                                   766 F.2d 1319 (9th Cir. 1985), amended, 775 F.2d 998 (9th Cir.
                                                                                            23
                                                                                                   1985) ................................................................................................................... 23
                                                                                            24
                                                                                                 Winter v. Natural Res. Def. Council, Inc.,
                                                                                            25     555 U.S. 7 (2008) ..................................................................................... 9, 19, 21
                                                                                            26
                                                                                                 Wolschlager v. Fidelity Nat’l Title Ins. Co.,
                                                                                            27     111 Cal. App. 4th 784 (2003) ....................................................................... 12, 13
                                                                                            28
                                                                                                                                                              iv
                                                                                                 49424996           DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                              Case No. 2:19-cv-10309-ODW-GJS
                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 6 of 29 Page ID #:629




                                                                                             1   Statutes
                                                                                             2   Cal. Civ. Code § 2298.............................................................................................. 16
                                                                                             3
                                                                                                 Cal. Civ. Code § 2299.............................................................................................. 16
                                                                                             4
                                                                                                 Cal. Civ. Code § 2300........................................................................................ 16, 17
                                                                                             5

                                                                                             6
                                                                                                 Other Authorities

                                                                                             7   Fed. R. Civ. P. 65 ..................................................................................................... 22
                                                                                             8

                                                                                             9

                                                                                            10

                                                                                            11
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13
                                                                             310-229-9900




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28
                                                                                                                                                             v
                                                                                                 49424996           DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                              Case No. 2:19-cv-10309-ODW-GJS
                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 7 of 29 Page ID #:630




                                                                                             1                               PRELIMINARY STATEMENT
                                                                                             2              Defendant Flavor Producers, LLC (“FPI”) seeks a preliminary injunction
                                                                                             3   prohibiting Plaintiffs Richard Fischler (“Fischler”) and Paula Kapel (“Kapel”)
                                                                                             4   (collectively, “Plaintiffs”) from proceeding with a meritless claim before JAMS.
                                                                                             5   Unbeknownst to this Court, while this lawsuit has been proceeding in this forum,
                                                                                             6   Plaintiffs attempt to pursue similar claims against FPI before JAMS wherein
                                                                                             7   Plaintiffs allege that FPI breached employment agreements to which FPI is not a
                                                                                             8   party and which FPI never assumed (the “Arbitration”). The Arbitration is
                                                                                             9   duplicative of an equally baseless claim in this action. In both this action and the
                                                                                            10   Arbitration, Plaintiffs seek unpaid compensation allegedly owed under Plaintiffs’
                                                                                            11   June 2015 employment agreements (the “Employment Agreements”) which
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   Plaintiffs entered into with the company they owned, Creative Flavor Concepts,
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   Inc. (“CFC”). Plaintiffs’ initial problem – setting aside the substantive
                                                                             310-229-9900




                                                                                            14   preposterousness of their claim – is that FPI is not, and has never been, a party to
                                                                                            15   the Employment Agreements and is not a party to any other agreement to arbitrate
                                                                                            16   with Plaintiffs. Accordingly, setting aside the absurdity of Plaintiffs’ claims, any
                                                                                            17   arbitrator in the Arbitration (the “Arbitrator”) lacks jurisdiction to decide the
                                                                                            18   dispute. The law is clear – the threshold question of the arbitrability of the
                                                                                            19   Arbitration dispute must be decided by this Court, not an arbitrator. A preliminary
                                                                                            20   injunction is appropriate as the Arbitration cannot proceed unless and until this
                                                                                            21   Court (not the Arbitrator) resolves the dispositive, gateway question of whether the
                                                                                            22   parties’ dispute arising from the Employment Agreements is arbitrable.
                                                                                            23              The First Amended Complaint (the “FAC”) in this case asserts a claim
                                                                                            24   against FPI and Defendant Jeffrey Harris (“Harris”) for fraudulent inducement of
                                                                                            25   the Employment Agreements and seeks damages for unpaid compensation under
                                                                                            26   the Employment Agreements. In the Arbitration, Plaintiffs seek the exact same
                                                                                            27   relief against FPI – unpaid compensation under the Employment Agreements –
                                                                                            28   based on the same underlying allegations of the case before this Court. On April
                                                                                                                                              1
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 8 of 29 Page ID #:631




                                                                                             1   30, 2020, FPI filed a jurisdictional objection in the Arbitration: (1) denying that the
                                                                                             2   Arbitrator had jurisdiction over Plaintiffs’ claim for breach of the Employment
                                                                                             3   Agreements because FPI is not and has never been a party to, and never explicitly
                                                                                             4   or implicitly assumed, the Employment Agreements containing the arbitration
                                                                                             5   provisions; and (2) arguing based on well-established authority that only a court
                                                                                             6   (not the Arbitrator) has jurisdiction to determine whether the Arbitrator has
                                                                                             7   jurisdiction to hear the dispute. However, on May 28, 2020 – prior to the
                                                                                             8   appointment of an arbitrator – the case manager in the Arbitration informed the
                                                                                             9   Arbitration parties that, contrary to well-settled law, the Arbitrator would resolve
                                                                                            10   FPI’s jurisdictional challenge. Accordingly, FPI had no choice but to seek a
                                                                                            11   preliminary injunction prohibiting the Arbitration from proceeding until the
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   gateway issue of arbitrability is resolved by the only body empowered to do so –
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   this Court.
                                                                             310-229-9900




                                                                                            14              FPI satisfies the requisite elements for a preliminary injunction. Specifically:
                                                                                            15                   FPI will likely succeed on the merits as: (1) it is well-established that,
                                                                                            16   where a signatory to an arbitration agreement moves to compel a non-signatory
                                                                                            17   (like FPI) to arbitrate, the question of whether the dispute is subject to arbitration
                                                                                            18   must be decided by a court, not an arbitrator; (2) it is undisputed that FPI is a non-
                                                                                            19   party to the Employment Agreements; and (3) none of the limited theories under
                                                                                            20   which an arbitration clause can be enforced against a non-signatory apply here.
                                                                                            21                   FPI will suffer irreparable harm if it is forced to proceed with the
                                                                                            22   Arbitration. FPI will be forced to expend significant time and resources arbitrating
                                                                                            23   a claim that is duplicative of disputes pending before this Court pursuant to an
                                                                                            24   arbitration agreement to which it is not a party.
                                                                                            25                   The balance of equities favors injunctive relief. Granting FPI’s
                                                                                            26   request for a preliminary injunction would not cause Plaintiffs any hardship. A
                                                                                            27   claim seeking the exact same relief asserted by Plaintiffs in the Arbitration – i.e.,
                                                                                            28   unpaid compensation allegedly owed under the Employment Agreements – is
                                                                                                                                                2
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 9 of 29 Page ID #:632




                                                                                             1   already pending before this Court. Plaintiffs have no interest this Court is required
                                                                                             2   to respect in pursuing double recovery of the same allegedly unpaid compensation.
                                                                                             3                   The public interest also favors the requested injunctive relief. Forcing
                                                                                             4   a party that never agreed to arbitrate a dispute to do so is not in the public interest.
                                                                                             5   Not only was FPI never a party to the Employment Agreements, FPI expressly did
                                                                                             6   not assume the Employment Agreements. Accordingly, the public interest would
                                                                                             7   be especially ill-served where a party may compel FPI, a non-signatory to an
                                                                                             8   arbitration agreement (who actively rejected the assumption of the subject
                                                                                             9   agreements), to arbitrate a claim, all while simultaneously seeking the exact same
                                                                                            10   relief in court.
                                                                                            11              Plaintiffs’ improper attempt to force FPI to submit to arbitration should not
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   be countenanced. An injunction will prevent FPI from suffering irreparable harm
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   and will still provide Plaintiffs a forum to pursue their manufactured claims.
                                                                             310-229-9900




                                                                                            14                                   STATEMENT OF FACTS
                                                                                            15              FPI And CFC Have Transaction Discussions
                                                                                            16              Since 1981, FPI has operated as a successful international provider of
                                                                                            17   premium quality, custom formulated flavors, extracts, distillates, and essences to
                                                                                            18   some of the world’s largest food, supplement, and beverage manufacturers. See
                                                                                            19   Decl. of Jeffrey Harris (“Harris Decl.”) ¶ 2. CFC engaged in two primary lines of
                                                                                            20   business: the “flavor business” (the formulation and manufacture of flavors for
                                                                                            21   various food products) and the “turnkey manufacturing business” or the “non-
                                                                                            22   flavor business” (the production of food products to order for customers). Id. ¶ 3.
                                                                                            23              In or around January 2015, FPI and its advisors began discussions with
                                                                                            24   Fischler regarding a possible business relationship between FPI and CFC. Id. ¶ 4.
                                                                                            25   At that time, FPI and CFC ultimately agreed that FPI, through FPI’s newly-created
                                                                                            26   wholly owned subsidiary, CFCAC, Inc. (“CFCAC”), would acquire a majority
                                                                                            27   interest in CFC (the “Scuttled CFC Stock Acquisition”). Id. The Scuttled CFC
                                                                                            28
                                                                                                                                               3
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 10 of 29 Page ID
                                                                                                                         #:633



                                                                                             1   Stock Acquisition included the execution of the following documents dated June
                                                                                             2   19, 2015:
                                                                                             3                   Stock Purchase and Redemption Agreement between CFCAC,
                                                                                             4   Fischler, and Kapel (the “SPA”). CFCAC was to acquire 66% of CFC’s stock as a
                                                                                             5   result of the SPA. See id. Ex. C (SPA) at Preamble.
                                                                                             6                   Services Agreement between CFC and FPI. The Services Agreement
                                                                                             7   provided that: (1) CFC would refer all flavor formulation business to FPI; and (2)
                                                                                             8   FPI would refer all non-flavor business to CFC. See id. Ex. D.
                                                                                             9                   Employment Agreements between CFC, Kapel, and Fischler. CFC
                                                                                            10   entered into employment agreements under which: (1) Fischler agreed to act as
                                                                                            11   CFC’s Chief Executive Officer; and (2) Kapel agreed to act as CFC’s Vice
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   President of Flavor Formulation and Secretary. See id. Exs. A & B (Employment
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   Agreements). The Employment Agreements contained arbitration clauses that
                                                                             310-229-9900




                                                                                            14   committed the resolution of disputes between the “Parties” (i.e., CFC and Fischler,
                                                                                            15   and CFC and Kapel) to arbitration:
                                                                                            16                    [I]n the event of any dispute, claim or controversy between
                                                                                                                  the Parties arising out of or relating in any way (whether
                                                                                            17                    directly or indirectly) to this agreement . . . such dispute,
                                                                                                                  claim or controversy shall be resolved by and through a
                                                                                            18                    confidential arbitration proceeding . . . . Whether any such
                                                                                                                  dispute, claim, or controversy is subject to arbitration shall
                                                                                            19                    likewise be determined by the arbitrator.
                                                                                            20   Id. Ex. A ¶ 8(b) (emphasis added).
                                                                                            21              Prior to the consummation of the Scuttled CFC Stock Acquisition, as
                                                                                            22   Plaintiffs allege in the FAC, “[o]nce the Services Agreement was in place, Fischler
                                                                                            23   was asked by FPI to focus on business development and sales[.]” FAC ¶ 95.
                                                                                            24              In March 2016, while the Scuttled CFC Stock Acquisition had still not been
                                                                                            25   consummated due to CFC’s inability to provide accurate financial statements, the
                                                                                            26   SPA and the Services Agreement were amended. See id. Exs. E (Amended SPA)
                                                                                            27   & F (First Amendment to Services Agreement).
                                                                                            28
                                                                                                                                                4
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 11 of 29 Page ID
                                                                                                                         #:634



                                                                                             1              FPI’s Subsidiary (Which Ultimately Becomes CCH) Acquires BioZone
                                                                                             2              In or around early 2016, Fischler recommended that FPI acquire BioZone
                                                                                             3   Laboratories, Inc. (“BioZone”) from another entity, MusclePharm, Inc. Id. ¶ 9.
                                                                                             4   On or about March 20, 2016, Biozone Holdings, Inc. was incorporated as a wholly
                                                                                             5   owned subsidiary of FPI. Id. BioZone Holdings, Inc. then acquired BioZone. Id.
                                                                                             6              BioZone Holdings, Inc. subsequently changed its name to Creative Flavor
                                                                                             7   Holdings, Inc. and then to Creative Concepts Holdings, Inc. (“CCH”). Id. CCH
                                                                                             8   later changed from a corporation to a limited liability company and became
                                                                                             9   Creative Concepts Holdings, LLC in June 2017. Id.
                                                                                            10              The SPA Is Terminated And The Operative Asset Purchase Agreement
                                                                                            11              Is Ultimately Executed In April 2017
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12              On or around October 31, 2016, FPI via CFCAC elected to terminate the
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   Scuttled CFC Stock Acquisition. Id. Ex. G (SPA Termination Letter). In an
                                                                             310-229-9900




                                                                                            14   October 31, 2016 letter from CFCAC, signed by Fischler and Kapel in their
                                                                                            15   individual capacities, Fischler and Kapel acknowledged that the original SPA had
                                                                                            16   been terminated as a result of false financial statements submitted by CFC. See id.
                                                                                            17              Because FPI was no longer willing to acquire the entire CFC entity, in or
                                                                                            18   about January 13, 2017, FPI, CFC, and CCH entered into effectively a tri-party
                                                                                            19   Asset Purchase Agreement. See id. Ex. H (the “January 2017 APA”). Pursuant to
                                                                                            20   the January 2017 APA, FPI was to acquire certain of CFC’s assets associated with
                                                                                            21   its flavor business, and CCH was to acquire certain of CFC’s assets associated with
                                                                                            22   its turnkey manufacturing business. See generally id.
                                                                                            23              CFC and CCH entered into an Administrative Services Agreement
                                                                                            24   concurrently with the January 2017 APA. See id. Ex. I (Administrative Services
                                                                                            25   Agreement). In accordance with the Services Agreement and the First Amendment
                                                                                            26   to Services Agreement, the Administrative Services Agreement acknowledged that
                                                                                            27   CFC was responsible for running its “turnkey” or non-flavor business. See id.
                                                                                            28   § 2.01. The Administrative Services Agreement also provides that CFC “will
                                                                                                                                              5
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 12 of 29 Page ID
                                                                                                                         #:635



                                                                                             1   remain throughout the term of the Agreement, as an independent contractor” and
                                                                                             2   “is not and will not become a partner, agent, or principal” of CCH while the
                                                                                             3   Agreement is in effect. Id. § 2.03. The Administrative Services Agreement further
                                                                                             4   provides that “CFC is responsible for providing, at its own expense, all
                                                                                             5   compensation and benefits to [its] personnel.” Id.
                                                                                             6              On or around April 27, 2017, the January 2017 APA was rescinded, again
                                                                                             7   due to Fischler’s inability to provide accurate financial information about CFC.
                                                                                             8   See id. ¶ 13 & Ex. J (Rescission Agreement). FPI, CFC, and CCH then entered
                                                                                             9   into the operative Asset Purchase Agreement. See id. Ex. K (the “APA”). The
                                                                                            10   APA was effectively a tri-party agreement primarily between CFC and CCH, with
                                                                                            11   FPI involved in a much more minor capacity than CCH. Specifically, CFC was
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   defined in the APA as the “Seller,” CCH was defined as the “Buyer,” and FPI was
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   defined as the “Flavor Buyer.” See APA at Preamble. Pursuant to the APA, CCH
                                                                             310-229-9900




                                                                                            14   acquired certain of CFC’s assets and assumed certain liabilities relating to CFC’s
                                                                                            15   non-flavor business, while FPI only acquired certain of CFC’s assets relating to
                                                                                            16   CFC’s flavor business. See generally id.
                                                                                            17              Subparagraph 6.2(a)(iii) of the APA provided that at the Closing, CFC,
                                                                                            18   Fischler, and Kapel would deliver employment agreements that, at the time the
                                                                                            19   parties executed the APA, were not yet agreed upon. See APA ¶ 6.2(a)(iii)
                                                                                            20   (“Employment agreements with Fischler and Kapel on such terms as may be
                                                                                            21   mutually agreed upon between the parties to each such agreement.”). The APA
                                                                                            22   further specified that CFC, Fischler, and Kapel must deliver these new
                                                                                            23   employment agreements to the “Buyer,” which was CCH and not FPI. See APA
                                                                                            24   ¶ 10.1(e) (providing that a condition to closing is “[t]he Employment Agreements
                                                                                            25   will have been executed and delivered to the Buyer”); APA Preamble (defining
                                                                                            26   CCH as the “Buyer” and FPI as the “Flavor Buyer”).
                                                                                            27              The APA also contained an enumerated list of liabilities that were assumed
                                                                                            28   by FPI – the Employment Agreements were not on that list. Specifically,
                                                                                                                                              6
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 13 of 29 Page ID
                                                                                                                         #:636



                                                                                             1   paragraph 5.2 provided that FPI “shall assume all of [CFC’s] rights and obligations
                                                                                             2   arising after the Effective Date under those contracts (and only those contracts)
                                                                                             3   listed and marked with a double asterisk in Schedule 7.10.” APA ¶ 5.2 (emphasis
                                                                                             4   added). Schedule 7.10 (Flavor Customer Contracts) refers to Schedule 5.3
                                                                                             5   (Assumed Liabilities). See APA Sched. 7.10. Schedule 5.3 does not list the
                                                                                             6   Employment Agreements or any employment agreements at all. See APA Sched.
                                                                                             7   5.3.
                                                                                             8              Fischler And Kapel Become Biozone Employees In July 2017
                                                                                             9              Fischler and Kapel ultimately executed new employment agreements with
                                                                                            10   BioZone. See Harris Decl. ¶ 18 & Ex. L (BioZone Employment Agreement).
                                                                                            11   Fischler and Kapel became full-time BioZone employees in July 2017. See id.
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   ¶ 18 & Ex. L. Fischler and Kapel received employment compensation from
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   BioZone. See id. Ex. M (Kapel BioZone Pay Stub). Prior to becoming BioZone
                                                                             310-229-9900




                                                                                            14   employees, Fischler and Kapel were employees of CFC and CCH, never FPI. See
                                                                                            15   id. ¶ 18 & Ex. N (Kapel CFC Pay Stub).
                                                                                            16              Plaintiffs were simply never on FPI’s payroll and were never FPI
                                                                                            17   employees. See Harris Decl. ¶¶ 22-23. Instead, Plaintiffs remained CFC
                                                                                            18   employees until they became CCH and BioZone employees. See id. ¶ 18. A
                                                                                            19   paystub for Kapel demonstrates that she was an employee of CFC, and that CFC –
                                                                                            20   not FPI – paid her salary prior to her employment by BioZone. See id. Ex. N.
                                                                                            21              Plaintiffs Filed A Demand For Arbitration With JAMS And FPI Filed
                                                                                            22              A Jurisdictional Objection
                                                                                            23              Plaintiffs sued Defendants in this Court on December 4, 2019. See Dkt. No.
                                                                                            24   1. After Defendants moved to dismiss the Claims in Plaintiffs’ Complaint on April
                                                                                            25   10, 2020, see Dkt. No. 34, Plaintiffs filed the FAC on May 1, 2020. See generally
                                                                                            26   FAC. The FAC asserts nine claims against Defendants, including a claim for
                                                                                            27   fraudulent inducement of the Employment Agreements in which Plaintiffs allege
                                                                                            28   that: (1) Harris falsely represented that “FPI was prepared to complete the payment
                                                                                                                                              7
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 14 of 29 Page ID
                                                                                                                         #:637



                                                                                             1   under the Employment Agreements,” id. ¶ 226; and (2) they are entitled to
                                                                                             2   damages “in an amount equal to the unpaid compensation” due under the
                                                                                             3   Employment Agreements, id. ¶¶ 230-31.
                                                                                             4              Meanwhile, on April 16, 2020, Plaintiffs commenced the Arbitration. See
                                                                                             5   Harris Decl. ¶ 26 & Ex. O (the “Demand”). In their Demand, Plaintiffs again
                                                                                             6   allege that FPI owes them unpaid compensation due under the Employment
                                                                                             7   Agreements – specifically, over $1.2 million in “back payments.” Demand ¶¶ 11-
                                                                                             8   17. The Demand failed to mention, however, that FPI is not a party to either of the
                                                                                             9   Employment Agreements. See generally id.
                                                                                            10              On April 30, 2020, FPI filed an objection in the Arbitration on the grounds
                                                                                            11   that JAMS lacked jurisdiction over the Plaintiffs’ claims because FPI is not a party
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   to the Employment Agreements. See Harris Decl. Ex. P. FPI further argued that
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   only a court – and not the arbitrator – could determine whether FPI is bound by the
                                                                             310-229-9900




                                                                                            14   arbitration provisions in the Employment Agreements. See id. Plaintiffs filed an
                                                                                            15   opposition, and FPI then filed a reply. See id. Exs. Q, R.
                                                                                            16              FPI and Plaintiffs received a two-paragraph notice from JAMS regarding
                                                                                            17   FPI’s jurisdictional objection on May 28, 2020. See id. Ex. S. The notice
                                                                                            18   concluded that the “arbitrator has the authority to determine jurisdictional issues as
                                                                                            19   a preliminary matter” and instructed that “JAMS will proceed with the
                                                                                            20   administration of this matter[.]” Id. The notice did not address any of FPI’s
                                                                                            21   arguments or authorities. See generally id.
                                                                                            22              JAMS issued a Notice of Commencement of Arbitration on June 5, 2020
                                                                                            23   instructing the parties to submit a strike and ranking list of proposed arbitrators.
                                                                                            24   Id. Ex. T. In response, FPI notified JAMS and Plaintiffs that it objected to the
                                                                                            25   appointment of an arbitrator until the question of whether the dispute is arbitrable
                                                                                            26   is resolved by a court. Id. Ex. U. FPI also stated that it intended to file a motion
                                                                                            27   for preliminary injunction prohibiting Plaintiffs from prosecuting their claims
                                                                                            28
                                                                                                                                              8
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 15 of 29 Page ID
                                                                                                                         #:638



                                                                                             1   against FPI before JAMS pending resolution of the arbitrability question by this
                                                                                             2   Court. See id.
                                                                                             3                                          ARGUMENT
                                                                                             4              A party seeking a preliminary injunction must demonstrate that: (1) it is
                                                                                             5   likely to succeed on the merits; (2) it is likely to suffer irreparable harm in the
                                                                                             6   absence of preliminary relief; (3) the balance of equities tips in its favor; and (4) an
                                                                                             7   injunction is in the public interest. See Winter v. Natural Res. Def. Council, Inc.,
                                                                                             8   555 U.S. 7, 20 (2008) (reciting required elements for preliminary injunction). The
                                                                                             9   Ninth Circuit uses a “sliding scale” approach to preliminary injunctions. See
                                                                                            10   Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134-35 (9th Cir. 2011).
                                                                                            11   Under this approach, “[i]f a [movant] can only show that there are ‘serious
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   questions going to the merits’ – a lesser showing than likelihood of success on the
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   merits – then a preliminary injunction may still issue if the ‘balance of hardships
                                                                             310-229-9900




                                                                                            14   tips sharply in the [movant’s] favor,’ and the other two Winter factors are
                                                                                            15   satisfied.” Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir.
                                                                                            16   2013). A “serious question” is one as to which the movant “has a fair chance of
                                                                                            17   success on the merits.” Sierra On-Line, Inc. v. Phoenix Software, Inc., 739 F.2d
                                                                                            18   1415, 1421 (9th Cir. 1984).
                                                                                            19   I.         FPI IS LIKELY TO SUCCEED ON THE MERITS
                                                                                            20              FPI is likely to succeed on the merits because Plaintiffs have initiated an
                                                                                            21   arbitration proceeding that is prohibited by the relevant arbitration agreements to
                                                                                            22   which FPI has never been a party. At a minimum, FPI has raised serious questions
                                                                                            23   warranting injunctive relief.
                                                                                            24              A.    This Court Must Determine Whether Plaintiffs’ Arbitration May
                                                                                            25                    Proceed As FPI Is A Non-Party To The Employment Agreements
                                                                                            26              “It is well settled in both commercial and labor cases that whether parties
                                                                                            27   have agreed to ‘submi[t] a particular dispute to arbitration’ is typically an ‘issue for
                                                                                            28   judicial determination.’” Kramer v. Toyota Motor Corp., 705 F.3d 1122, 1127 (9th
                                                                                                                                                9
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 16 of 29 Page ID
                                                                                                                         #:639



                                                                                             1   Cir. 2013). Where a signatory to an arbitration agreement moves to compel a non-
                                                                                             2   signatory to participate in arbitration, the issue of who decides whether the dispute
                                                                                             3   is subject to arbitration must be made by a court. See First Options of Chicago,
                                                                                             4   Inc. v. Kaplan, 514 U.S. 938, 947 (1995); see also Sunlight Prod. Techs., Ltd. v.
                                                                                             5   MPOWERD Inc., 2015 WL 12655472, at *6 (C.D. Cal. Mar. 23, 2015).
                                                                                             6              Sunlight is instructive. There, the plaintiff moved to preliminarily enjoin the
                                                                                             7   defendants from asserting arbitration claims against it on the grounds that it did not
                                                                                             8   sign the agreement containing the relevant arbitration provision and, thus, was not
                                                                                             9   bound by the arbitration provision. See 2015 WL 12655472, at *5. The court
                                                                                            10   explained that “[t]he question first arises as to who should decide which parties are
                                                                                            11   bound by arbitration: the Court or the arbitrator?” Id. at *6. The court answered
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   conclusively that it – and not the arbitrator – must determine the issue of
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   arbitrability where a signatory attempts to enforce an arbitration agreement against
                                                                             310-229-9900




                                                                                            14   a non-signatory. See id. (“[T]he scope of an arbitrator’s jurisdiction is only
                                                                                            15   arbitrable if the parties agreed to arbitrate it.”) (emphasis added).
                                                                                            16              As in Sunlight, the arbitrator does not have jurisdiction to arbitrate the
                                                                                            17   dispute between Plaintiffs and FPI because FPI is a non-signatory to the
                                                                                            18   agreements containing the arbitration provisions. FPI is not a party to the
                                                                                            19   Employment Agreements and, thus, did not agree to be bound by the arbitration
                                                                                            20   provisions in the Employment Agreements. See Harris Decl. Ex. A at Preamble
                                                                                            21   (identifying Parties as CFC and Fischler) & 12 (showing Kapel’s signature as
                                                                                            22   Secretary of CFC and Fischler’s signature); see also id. Ex. B at Preamble
                                                                                            23   (identifying Parties as CFC and Kapel) & 12 (showing Fischler’s signature as
                                                                                            24   President of CFC and Kapel’s signature). Consequently, only this Court can
                                                                                            25   determine whether the arbitration clauses in the Employment Agreements are
                                                                                            26   operative against FPI. See Sunlight, 2015 WL 12655472, at *6.
                                                                                            27              Even assuming arguendo that an arbitrator has jurisdiction to determine
                                                                                            28   whether an arbitration agreement can be enforced by a signatory against a non-
                                                                                                                                                10
                                                                                                 49424996          DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                             Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 17 of 29 Page ID
                                                                                                                         #:640



                                                                                             1   signatory (as opposed to by a non-signatory against a signatory), “[c]ourts should
                                                                                             2   not assume that the parties agreed to arbitrate arbitrability unless there is ‘clea[r]
                                                                                             3   and unmistakabl[e]’ evidence that they did so.” Kramer, 705 F.3d at 1127
                                                                                             4   (quoting First Options, 514 U.S. at 944). In Kramer, the court held that Toyota, a
                                                                                             5   non-signatory to the relevant arbitration agreement, could not compel plaintiffs,
                                                                                             6   who were signatories to the arbitration agreement, to arbitration because the
                                                                                             7   arbitration agreements did not contain “clear and unmistakable evidence that
                                                                                             8   Plaintiffs and Toyota agreed to arbitrate arbitrability.” Id. at 1127. The arbitration
                                                                                             9   agreement was between the plaintiffs and Toyota dealerships and stated that “[i]f
                                                                                            10   either you or we elect, any claims or disputes arising out of this transaction . . . will
                                                                                            11   be determined by binding arbitration and not by court action.” Id. at 1124
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   (emphasis added). The court concluded that the “language of the contracts thus
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   evidences Plaintiffs’ intent to arbitrate arbitrability with the Dealerships and no one
                                                                             310-229-9900




                                                                                            14   else.” Id. at 1127.
                                                                                            15              Plaintiffs cannot present any clear and unmistakable evidence that Plaintiffs
                                                                                            16   and FPI agreed to arbitrate arbitrability. The Employment Agreements explicitly
                                                                                            17   provide that the arbitration provision applies only to parties to the Employment
                                                                                            18   Agreements:
                                                                                            19                    [I]n the event of any dispute, claim or controversy between
                                                                                                                  the Parties arising out of or relating in any way (whether
                                                                                            20                    directly or indirectly) to this agreement . . . such dispute,
                                                                                                                  claim or controversy shall be resolved by and through a
                                                                                            21                    confidential arbitration proceeding . . . . Whether any such
                                                                                                                  dispute, claim, or controversy is subject to arbitration shall
                                                                                            22                    likewise be determined by the arbitrator.
                                                                                            23   Harris Decl. Ex. A ¶ 8(b) (emphasis added). FPI is not, and never was, a party to
                                                                                            24   the Employment Agreements. See id. Ex. A at Preamble & 12; see also id. Ex. B
                                                                                            25   & 12. Rather, the Parties to the Employment Agreements are: (1) Fischler and
                                                                                            26   CFC, see id. Ex. A at Preamble; and (2) Kapel and CFC, see id. Ex. B at Preamble.
                                                                                            27   Accordingly, the language of the Employment Agreements “evidences Plaintiffs’
                                                                                            28   intent to arbitrate arbitrability with [CFC] and no one else.” See Kramer, 705 F.3d
                                                                                                                                               11
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 18 of 29 Page ID
                                                                                                                         #:641



                                                                                             1   at 1127. The only document which could lawfully purport to do so would be the
                                                                                             2   APA which was executed by FPI, CCH, CFC, and Plaintiffs, and the APA does not
                                                                                             3   include any such arbitration provision.
                                                                                             4              B.    FPI Will Prevail On The Question Of Arbitrability As None Of
                                                                                             5                    The Exceptions Permitting A Signatory To Compel A Non-
                                                                                             6                    Signatory To Arbitration Applies Here
                                                                                             7              “[N]onsignatories of arbitration agreements may be bound by the agreement
                                                                                             8   under ordinary contract and agency principles.” Letizia v. Prudential Bache Sec.,
                                                                                             9   Inc., 802 F.2d 1185, 1187 (9th Cir. 1986). “Federal courts have identified five
                                                                                            10   theories pursuant to which an arbitration clause can be enforced by or against a
                                                                                            11   nonsignatory”: (1) incorporation by reference; (2) assumption; (3) agency; (4) veil-
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   piercing/alter ego; and (5) estoppel. Sunlight, 2015 WL 12655472, at *6 (quoting
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   Boucher v. Alliance Title Co. Inc., 127 Cal. App. 4th 262, 268 (2005)). “These are
                                                                             310-229-9900




                                                                                            14   ‘limited exceptions’ to the general rule . . . that arbitration is a contractual right
                                                                                            15   available only to signatories to the agreement.” Boucher, 127 Cal. App. 4th at 268.
                                                                                            16   None of these five limited theories under which an arbitration clause can be
                                                                                            17   enforced against a non-signatory apply here.
                                                                                            18                    1.     The APA Does Not Incorporate The Employment
                                                                                            19                           Agreements By Reference
                                                                                            20              In the Arbitration Demand, Plaintiffs imply that the arbitration clauses in the
                                                                                            21   Employment Agreements apply to FPI because the January 2017 APA incorporates
                                                                                            22   the Employment Agreements by reference. See Demand ¶¶ 11-12. Specifically,
                                                                                            23   Plaintiffs contend that FPI purchased the Employment Agreements when it
                                                                                            24   executed the January 2017 APA. See id. Not so. As a preliminary matter, the
                                                                                            25   January 2017 APA was rescinded by the Parties. See Harris Decl. Ex. J. In
                                                                                            26   addition, the APA does not incorporate the Employment Agreements by reference.
                                                                                            27              “A contract may validly include the provisions of a document not physically
                                                                                            28   a part of the basic contract.” Wolschlager v. Fidelity Nat’l Title Ins. Co., 111 Cal.
                                                                                                                                               12
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 19 of 29 Page ID
                                                                                                                         #:642



                                                                                             1   App. 4th 784, 790 (2003); see also id. (“[P]arties may incorporate by reference into
                                                                                             2   their contract the terms of some other document.”). “For the terms of another
                                                                                             3   document to be incorporated into the document executed by the parties[,] the
                                                                                             4   reference must be clear and unequivocal, the reference must be called to the
                                                                                             5   attention of the other party and he must consent thereto, and the terms of the
                                                                                             6   incorporated document must be known or easily available to the contracting
                                                                                             7   parties.” Id.; see also Avery v. Integrated Healthcare Holdings, Inc., 218 Cal. App.
                                                                                             8   4th 50, 67 (2013) (“The party seeking to enforce an arbitration provision
                                                                                             9   incorporated by reference must establish the provision it seeks to enforce is the
                                                                                            10   same provision to which the parties agreed.”).
                                                                                            11              The APA does not contain any reference at all – let alone a “clear and
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   unequivocal” reference – to the Employment Agreements at issue in this dispute.
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   Instead, subparagraph 6.2(a)(iii) of the APA provides that at the Closing, CFC,
                                                                             310-229-9900




                                                                                            14   Fischler, and Kapel will execute and deliver employment agreements that were not
                                                                                            15   yet agreed upon. See APA ¶ 6.2(a)(iii) (“Employment agreements with Fischler
                                                                                            16   and Kapel on such terms as may be mutually agreed upon between the parties to
                                                                                            17   each such agreement.”). Further, the APA specifies that CFC, Fischler, and Kapel
                                                                                            18   must execute and deliver these new employment agreements to the “Buyer.” See
                                                                                            19   APA ¶ 10.1(e) (“The Employment Agreements will have been executed and
                                                                                            20   delivered to the Buyer.”). The APA defines CCH, not FPI, as the “Buyer.” See
                                                                                            21   APA Preamble (defining CCH as “Buyer” and FPI as “Flavor Buyer”).
                                                                                            22                    2.    FPI Did Not Assume The Employment Agreements
                                                                                            23              In the FAC, Plaintiffs allege that FPI “assumed the Employment Agreements
                                                                                            24   on or around January 2017 as part of the sale of CFC’s assets.” FAC ¶ 63. But,
                                                                                            25   FPI neither expressly nor impliedly assumed the Employment Agreements.
                                                                                            26                          a.     FPI Did Not Expressly Assume The Employment
                                                                                            27                                 Agreements
                                                                                            28              The January 2017 APA was rescinded by the Parties and the APA is clear
                                                                                                                                              13
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 20 of 29 Page ID
                                                                                                                         #:643



                                                                                             1   that FPI did not assume the Employment Agreements. Paragraph 5.2 provides that
                                                                                             2   FPI “shall assume all of [CFC’s] rights and obligations arising after the Effective
                                                                                             3   Date under those contracts (and only those contracts) listed and marked with a
                                                                                             4   double asterisk in Schedule 7.10.” APA ¶ 5.2 (emphasis added). Schedule 7.10
                                                                                             5   (Flavor Customer Contracts) refers to Schedule 5.3. See APA Sched. 7.10.
                                                                                             6   Schedule 5.3 (Assumed Liabilities) does not list the Employment Agreements or
                                                                                             7   any contracts whatsoever with a double asterisk, and all of the contracts listed there
                                                                                             8   are for CCH (not FPI) to assume. See APA Sched. 5.3. Further, paragraph 5.4
                                                                                             9   provides that no other liabilities are assumed by either FPI or CCH unless
                                                                                            10   expressly pursuant to the APA. See APA ¶ 5.4 (“Seller Parties shall remain liable
                                                                                            11   and responsible for any and all of its debts, obligations, and liabilities not expressly
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   assumed by [CCH] or [FPI] under this Agreement.”).
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13                          b.     FPI Did Not Impliedly Assume The Employment
                                                                             310-229-9900




                                                                                            14                                 Agreements
                                                                                            15              Plaintiffs likewise cannot establish that FPI impliedly assumed the
                                                                                            16   Employment Agreements. “Whether a party has impliedly assumed the liabilities
                                                                                            17   of another ‘depends on the facts and circumstances of each case’ and the parties’
                                                                                            18   conduct and representations.” United States v. Sterling Centrecorp Inc., 960 F.
                                                                                            19   Supp. 2d 1025, 1038 (E.D. Cal. 2013). The evidence must “support a finding that
                                                                                            20   [the assuming party] consented to be bound by [its] predecessor’s agreements.”
                                                                                            21   Carter v. CMTA-Molders & Allied Workers Health & Welfare Tr., 563 F. Supp.
                                                                                            22   244, 247 (N.D. Cal. 1983). “Whether an implied assumption of liabilities occurred
                                                                                            23   depends on the intent of the parties, and an assumption may be implied when a
                                                                                            24   party accepts the rights and privileges of a contract.” Pacini v. Nationstar Mortg.,
                                                                                            25   LLC, 2013 WL 2924441, at *4 (N.D. Cal. June 13, 2013). A court may look to an
                                                                                            26   agreement’s provisions to determine whether the parties intended that the liabilities
                                                                                            27   be transferred. See id. at *5.
                                                                                            28
                                                                                                                                              14
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 21 of 29 Page ID
                                                                                                                         #:644



                                                                                             1              As stated, FPI initially wanted to acquire CFC as an entity, but ultimately
                                                                                             2   agreed to only acquire a small portion of CFC’s assets. The APA states expressly
                                                                                             3   what FPI is acquiring and what it is not. Had the parties to the APA desired
                                                                                             4   something different, they had more than ample opportunity to draft documentation
                                                                                             5   accordingly as there were multiple agreements (all negotiated and prepared by
                                                                                             6   attorneys for FPI, CFC, and Plaintiffs) and multiple terminations and rescissions.
                                                                                             7   Yet, the APA is the final embodiment of the agreement to which the parties
                                                                                             8   ultimately agreed and consummated. The APA and the history of the
                                                                                             9   documentation which leads up to it do not support a finding that FPI consented to
                                                                                            10   be bound by the Employment Agreements. The APA is actually clear that FPI
                                                                                            11   explicitly did not intend to assume the Employment Agreements, as discussed
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   above. See supra § I.B.2.a. Instead, the APA demonstrates that Plaintiffs were to
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   become employees of CCH, not FPI. See supra § I.B.1.
                                                                             310-229-9900




                                                                                            14              Plaintiffs cannot present any evidence to support a finding that FPI
                                                                                            15   consented to be bound by the Employment Agreements. As discussed above, the
                                                                                            16   APA is actually clear that FPI explicitly did not intend to assume the Employment
                                                                                            17   Agreements and that, instead, Plaintiffs were to become employees of CCH, not
                                                                                            18   FPI, as discussed above. See supra § I.B.1. and 2.a. Plaintiffs also cannot
                                                                                            19   establish that FPI acted in conformance with the Employment Agreements it never
                                                                                            20   signed. Plaintiffs cannot provide any evidence – such as a W-2 form or paystub
                                                                                            21   from FPI – that FPI paid Plaintiffs their salaries. Rather, the evidence shows that
                                                                                            22   Plaintiffs were never on FPI’s payroll. Contrary to Plaintiffs’ representations,
                                                                                            23   Fischler and Kapel remained employees of CFC until they became employees of
                                                                                            24   BioZone, a subsidiary of CCH. See, e.g., Harris Decl. Ex. N (Kapel CFC paystub).
                                                                                            25   A paystub for Kapel demonstrates that she was an employee of CFC after the
                                                                                            26   closing of the APA and that CFC – and not FPI – paid her salary prior to her
                                                                                            27   employment by BioZone. See id.
                                                                                            28
                                                                                                                                              15
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 22 of 29 Page ID
                                                                                                                         #:645



                                                                                             1              Further, any work that Plaintiffs performed while employees of CFC from
                                                                                             2   January 2017 until they became employees of Biozone in July 2017 was performed
                                                                                             3   for CFC or CCH, not FPI. Pursuant to the Services Agreement and First
                                                                                             4   Amendment to Services Agreement, CFC was responsible for running only its non-
                                                                                             5   flavor business and would refer all flavor-business to FPI. Id. Exs. D & F.
                                                                                             6   Pursuant to the APA, CCH was to acquire certain of CFC’s assets associated with
                                                                                             7   its non-flavor business. See generally APA. The Administrative Services
                                                                                             8   Agreement executed in January 2017 acknowledges that CFC was responsible for
                                                                                             9   running its non-flavor business and would perform services relating to its non-
                                                                                            10   flavor business for CCH. See Harris Decl. Ex. I § 2.01. CFC existed after the
                                                                                            11   closing of the APA with Fischler using his CFC email address as recently as 2019.
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   See Harris Decl. ¶ 20.
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13                    3.    There Is No Evidence That CFC Was Acting As FPI’s
                                                                             310-229-9900




                                                                                            14                          Agent When It Entered Into The Employment Agreements
                                                                                            15              There is no evidence that an agency relationship existed between CFC and
                                                                                            16   FPI when CFC entered into the Employment Agreements. “An agency is either
                                                                                            17   actual or ostensible.” Cal. Civ. Code § 2298. “An agency is actual when the agent
                                                                                            18   is really employed by the principal.” Id. § 2299. “An agency is ostensible when
                                                                                            19   the principal intentionally, or by want of ordinary care, causes a third person to
                                                                                            20   believe another to be his agent who is not really employed by him.” Id. § 2300;
                                                                                            21   see also UFCW & Emp’rs Benefit Tr. v. Sutter Health, 241 Cal. App. 4th 909, 932
                                                                                            22   (2015) (“Ostensible authority must be based on the acts or declarations of the
                                                                                            23   principal and not solely upon the agent’s conduct.”).
                                                                                            24              There is no evidence that CFC was acting as FPI’s agent when it entered into
                                                                                            25   the Employment Agreements. Specifically:
                                                                                            26                   Plaintiffs cannot establish actual agency. Plaintiffs can point to no
                                                                                            27   provision in the SPA or any other agreement authorizing CFC to act as FPI’s agent
                                                                                            28   when CFC entered into the Employment Agreements. See generally SPA.
                                                                                                                                              16
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 23 of 29 Page ID
                                                                                                                         #:646



                                                                                             1                   Plaintiffs likewise cannot establish ostensible agency. Plaintiffs can
                                                                                             2   point to no evidence showing that FPI “caused a third person to believe” CFC
                                                                                             3   acted as its agent when CFC entered into the Employment Agreements. See Cal.
                                                                                             4   Civ. Code § 2300. FPI believed - in accordance with the plain language of the
                                                                                             5   Employment Agreements – that the Employment Agreements were between CFC
                                                                                             6   and Plaintiffs and did not do or state anything contrary to this belief. See Harris
                                                                                             7   Decl. ¶ 6.
                                                                                             8                    4.     There Is No Evidence Of Alter Ego Liability
                                                                                             9              Plaintiffs cannot establish that FPI and CFC are alter egos of each other.
                                                                                            10   “The alter ego doctrine arises when a plaintiff comes into court claiming that an
                                                                                            11   opposing party is using the corporate form unjustly and in derogation of the
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   plaintiff’s interests.” Gerritsen v. Warner Bros. Entm’t Inc., 116 F. Supp. 3d 1104,
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   1135-36 (C.D. Cal. 2015). “The purpose of the doctrine is to bypass the corporate
                                                                             310-229-9900




                                                                                            14   entity in order to avoid injustice.” Id. at 1136. To establish alter ego liability,
                                                                                            15   Plaintiffs must establish two elements: (1) “a unity of interest and ownership
                                                                                            16   between the corporation and its equitable owner [such] that the separate
                                                                                            17   personalities of the corporation and the shareholder do not in reality exist”; and (2)
                                                                                            18   “an inequitable result if the acts in question are treated as those of the corporation
                                                                                            19   alone.” Id. “[A] plaintiff must allege specific facts supporting both of the
                                                                                            20   necessary elements,” and cannot rely on “[c]onclusory allegations.” Id.
                                                                                            21              Plaintiffs cannot establish a “unity of interest and ownership” between CFC
                                                                                            22   and FPI. The unity of interest and ownership test is satisfied where a “parent
                                                                                            23   dictates every facet of the subsidiary’s business – from broad policy decisions to
                                                                                            24   routine matters of day-to-day operation.” Id. at 1138. But, Plaintiffs cannot offer
                                                                                            25   any evidence to establish that FPI “dictate[d] every facet of CFC’s business.” Id.
                                                                                            26   When the Employment Agreements were executed, FPI and CFC operated as
                                                                                            27   completely separate entities and this continued for years thereafter. See Harris
                                                                                            28
                                                                                                                                               17
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 24 of 29 Page ID
                                                                                                                         #:647



                                                                                             1   Decl. ¶ 7. FPI did not dictate any of CFC’s policy decisions. See id. Nor did FPI
                                                                                             2   dictate CFC’s day-to-day operations. See id.
                                                                                             3                    5.    There Is No Evidence That FPI Is Equitably Estopped
                                                                                             4                          From Refusing Arbitration
                                                                                             5              Equitable estoppel also does not apply to this case. Equitable estoppel
                                                                                             6   “precludes a party from claiming the benefits of a contract while simultaneously
                                                                                             7   attempting to avoid the burdens that contract imposes.” Comer v. Micor, Inc., 436
                                                                                             8   F.3d 1098, 1101 (9th Cir. 2006). A non-signatory may be bound by an arbitration
                                                                                             9   agreement “where the non-signatory ‘knowingly exploits the agreement . . . despite
                                                                                            10   having never signed the agreement.’” Id.
                                                                                            11              FPI is not equitably estopped from refusing to submit to arbitration because
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   FPI never “exploit[ed]” the Employment Agreements or received any benefit from
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   the Employment Agreements. Plaintiffs cannot provide any evidence that they
                                                                             310-229-9900




                                                                                            14   performed any services for FPI. Instead, any work that Fischler and Kapel
                                                                                            15   performed while employees of CFC from January 2017 until they became
                                                                                            16   employees of BioZone in July 2017 was performed for CCH, not FPI. See supra
                                                                                            17   § I.B.2.b. Under the Services Agreement and First Amendment to Services
                                                                                            18   Agreement, CFC ran only its non-flavor business. See Harris Decl. Exs. D & F.
                                                                                            19   Under the APA, CCH was to acquire certain of CFC’s assets associated with only
                                                                                            20   its non-flavor business. See generally APA. And, the Administrative Services
                                                                                            21   Agreement executed in January 2017 confirms that CFC was responsible for
                                                                                            22   running its non-flavor business and would perform services relating to its non-
                                                                                            23   flavor business for CCH. See Harris Decl. Ex. I § 2.01. In July 2017, Plaintiffs
                                                                                            24   then became full-time employees of BioZone. See Harris Decl. ¶ 18.
                                                                                            25   II.        FPI WILL BE IRREPARABLY INJURED ABSENT INJUNCTIVE
                                                                                            26              RELIEF
                                                                                            27              Once a party seeking a preliminary injunction has demonstrated that it is
                                                                                            28   likely to succeed on the merits, it must then show that it is “likely to suffer
                                                                                                                                              18
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 25 of 29 Page ID
                                                                                                                         #:648



                                                                                             1   irreparable harm in the absence of preliminary relief.” Winter, 555 U.S. at 20. FPI
                                                                                             2   satisfies this requirement.
                                                                                             3              Multiple Circuits have held that a party is irreparably harmed by incurring
                                                                                             4   costs arbitrating a dispute that a court ultimately concludes is non-arbitrable. See,
                                                                                             5   e.g., McLaughlin Gormley King Co. v. Terminix Int’l Co., 105 F.3d 1192, 1194
                                                                                             6   (8th Cir. 1997) (“If a court has concluded that a dispute is non-arbitrable, prior
                                                                                             7   cases uniformly hold that the party urging arbitration may be enjoined from
                                                                                             8   pursuing what would now be a futile arbitration, even if the threatened irreparable
                                                                                             9   injury to the other party is only the cost of defending the arbitration and having the
                                                                                            10   court set aside any unfavorable award.”); see also Merrill Lynch Inv. Managers v.
                                                                                            11   Optibase, Ltd., 337 F.3d 125, 129 (2d Cir. 2003) (“[M]ovant ‘would be irreparably
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   harmed by being forced to expend time and resources arbitrating an issue that is
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   not arbitrable, and for which any award would not be enforceable.”).
                                                                             310-229-9900




                                                                                            14              The Central District and other California federal district courts have held the
                                                                                            15   same. See, e.g., Sunlight, 2015 WL 12655472, at *9 (“[C]ompelling . . . a non-
                                                                                            16   signatory to the [arbitration agreement] to participate in this arbitration constitutes
                                                                                            17   irreparable injury even where the only injury is the cost of defending the arbitration
                                                                                            18   and having the court set aside any unfavorable award.”); see also Pension Plan for
                                                                                            19   Pension Tr. Fund for Operating Eng’rs v. Weldway Constr., Inc., 920 F. Supp. 2d
                                                                                            20   1034, 1049 (N.D. Cal. 2013) (holding party seeking to enjoin arbitration would
                                                                                            21   “suffer irreparable harm if forced to arbitrate the dispute raised in this case”).
                                                                                            22              Forcing FPI to arbitrate claims it did not agree to arbitrate constitutes
                                                                                            23   irreparable harm. FPI will incur significant costs if forced to arbitrate Plaintiffs’
                                                                                            24   claim for breach of the Employment Agreements. Moreover, defending against
                                                                                            25   Plaintiffs’ arbitration claim will also harm FPI’s ability to defend against Plaintiffs’
                                                                                            26   numerous claims in this Court, as FPI will be forced to expend significant time and
                                                                                            27   resources in the Arbitration that could otherwise be used in this case. The harm
                                                                                            28   suffered by FPI in defending against claims here and in the Arbitration will only be
                                                                                                                                                19
                                                                                                 49424996          DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                             Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 26 of 29 Page ID
                                                                                                                         #:649



                                                                                             1   compounded by the fact that Plaintiffs are seeking an improper double recovery of
                                                                                             2   the same compensation under the Employment Agreements here and in the
                                                                                             3   Arbitration. See People of the State of Cal. v. Chevron Corp., 872 F.2d 1410, 1414
                                                                                             4   (9th Cir. 1989) (“[P]laintiff is not permitted double recovery for what are
                                                                                             5   essentially two different claims for the same injury.”). Consequently, FPI will be
                                                                                             6   irreparably harmed if Plaintiffs are not enjoined from improperly asserting
                                                                                             7   duplicative arbitration claims against FPI. Sunlight, 2015 WL 12655472, at *9.
                                                                                             8   III.       THE BALANCE OF EQUITIES FAVORS INJUNCTIVE RELIEF
                                                                                             9              The Court must next identify the harms that a preliminary injunction may
                                                                                            10   cause to Plaintiffs and weigh those harms against FPI’s threatened injury. See Los
                                                                                            11   Angeles Mem’l Coliseum Comm’n v. Nat’l Football League, 634 F.2d 1197, 1203
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   (9th Cir. 1980). The balance of equities weighs in favor of FPI. As discussed
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   above, denying FPI’s request for a preliminary injunction would irreparably harm
                                                                             310-229-9900




                                                                                            14   FPI. See supra § II. By contrast, granting FPI’s request for a preliminary
                                                                                            15   injunction would not cause Plaintiffs any hardship.
                                                                                            16              Enjoining Plaintiffs from proceeding with the Arbitration would not harm
                                                                                            17   Plaintiffs as they already assert a claim against Defendants in this Court seeking
                                                                                            18   the exact same relief they seek in the Arbitration – i.e., unpaid compensation under
                                                                                            19   the Employment Agreements. Compare FAC ¶ 230 (“Fischler has been damaged
                                                                                            20   by FPI’s fraudulent inducement of the Fischler Employment Agreement in an
                                                                                            21   amount equal to the unpaid compensation thereunder[.]”), and id. ¶ 231 (“Kapel
                                                                                            22   has been damaged by FPI’s fraudulent inducement of the Kapel Employment
                                                                                            23   Agreement in an amount equal to the unpaid compensation thereunder[.]”), with
                                                                                            24   Demand ¶¶ 11-17 (seeking an award of damages totaling “over $1.2 million in
                                                                                            25   back payments” allegedly owed under the Employment Agreements). Enjoining
                                                                                            26   Plaintiffs from asserting their claim in the Arbitration would not harm Plaintiffs
                                                                                            27   because they already seek to recover the same compensation allegedly due under
                                                                                            28   the Employment Agreements in this case. Plaintiffs are not harmed by an order
                                                                                                                                              20
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 27 of 29 Page ID
                                                                                                                         #:650



                                                                                             1   prohibiting them from pursuing an improper double recovery. See Chevron Corp.,
                                                                                             2   872 F.2d at 1414 (“[P]laintiff is not permitted double recovery for what are
                                                                                             3   essentially two different claims for the same injury.”).
                                                                                             4              Indeed, in Plaintiffs’ Opposition to Defendants’ Motion to Dismiss the FAC,
                                                                                             5   Plaintiffs were forced to admit that Plaintiffs were indeed parties to employment
                                                                                             6   agreements with CCH for exclusive full-time employment covering the same time-
                                                                                             7   period of the Employment Agreements. See Dkt. No. 41 at 11:11-16. Yet,
                                                                                             8   Plaintiffs claim that they are somehow entitled to employment agreements with
                                                                                             9   two separate employers for exclusive, full-time employment for the same time-
                                                                                            10   period. The Court should not permit Plaintiffs to pursue two actions for the same
                                                                                            11   damages by permitting the Arbitration to proceed.
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12              Further, enjoining Plaintiffs from proceeding with the Arbitration would not
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   harm them because they have already demonstrated their interest in pursuing
                                                                             310-229-9900




                                                                                            14   litigation in this Court by asserting nine claims against Defendants in this Court.
                                                                                            15   See, e.g., Sunlight, 2015 WL 12655472, at *9 (holding that the balance of equities
                                                                                            16   weighed in favor of party moving to enjoin arbitration where the party opposing
                                                                                            17   the injunction had filed claims in the district court and, thus, “demonstrated its
                                                                                            18   interest in pursuing this litigation in [the district court]”). The balance of equities
                                                                                            19   tips sharply in FPI’s favor where, as here, Plaintiffs have already elected to pursue
                                                                                            20   their grievances against FPI – including the exact same claim for relief at issue in
                                                                                            21   the Arbitration – before this Court.
                                                                                            22   IV.        THE PUBLIC INTEREST ALSO FAVORS INJUNCTIVE RELIEF
                                                                                            23              In awarding a preliminary injunction, courts consider whether an injunction
                                                                                            24   is in the public interest. Winter, 555 U.S. at 20. The public interests at stake here
                                                                                            25   weigh in favor of granting an injunction.
                                                                                            26              Public policy would not be served by allowing the improper Arbitration to
                                                                                            27   proceed. “Generally, the public interest favors resolution of disputes through
                                                                                            28   arbitration rather than litigation.” Sunlight, 2015 WL 12655472, at *9. “However,
                                                                                                                                              21
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 28 of 29 Page ID
                                                                                                                         #:651



                                                                                             1   the policy favoring arbitration is ‘based on the presumption that the subject of the
                                                                                             2   arbitration is one that the parties actually agree to arbitrate.’” Id. Where, as here,
                                                                                             3   the movant did not agree to arbitration, the “public interest would not be served by
                                                                                             4   allowing the arbitration to proceed.” Id.; see also Ingram Micro Inc. v. Signeo
                                                                                             5   Int’l, Ltd., 2014 WL 3721197, at *5 (C.D. Cal. July 22, 2014) (“Because the Court
                                                                                             6   has determined that the parties have not explicitly agreed to arbitration . . . , the
                                                                                             7   Court also finds that public interest favors an injunction.”). FPI never agreed to
                                                                                             8   arbitrate any dispute with Plaintiffs, let alone those relating to the Employment
                                                                                             9   Agreements to which FPI is not, and never was, a party. See supra § I.B.1-5. The
                                                                                            10   public interest would not be served in forcing FPI to do so. See Sunlight, 2015 WL
                                                                                            11   12655472, at *9.
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12              Moreover, the public interest would not be served by permitting Plaintiffs to
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   seek double recovery of unpaid compensation they claim (falsely) to be owed
                                                                             310-229-9900




                                                                                            14   under the Employment Agreements. See Chevron Corp., 872 F.2d at 1414
                                                                                            15   (“[P]laintiff is not permitted double recovery for what are essentially two different
                                                                                            16   claims for the same injury.”). Plaintiffs request the exact same relief in the
                                                                                            17   Arbitration and in this Court. Compare FAC ¶¶ 230-31, with Demand ¶¶ 11-17.
                                                                                            18   There is no public interest in permitting Plaintiffs to prosecute their meritless
                                                                                            19   shakedown of FPI in two separate actions. See Chevron Corp., 872 F.2d at 1414.
                                                                                            20   V.         NO BOND SHOULD BE REQUIRED
                                                                                            21              Federal Rule of Civil Procedure 65(c) permits a court to grant preliminary
                                                                                            22   injunctive relief “only if the movant gives security in an amount that the court
                                                                                            23   considers proper to pay the costs and damages sustained by any party found to
                                                                                            24   have been wrongfully enjoined[.]” Fed. R. Civ. P. 65(c). However, “[d]espite the
                                                                                            25   seemingly mandatory language, ‘Rule 65(c) invests the district court with
                                                                                            26   discretion as to the amount of security required, if any.’” Johnson v. Couturier,
                                                                                            27   572 F.3d 1067, 1086 (9th Cir. 2009) (quoting Jorgenson v. Cassiday, 320 F.3d
                                                                                            28   906, 919 (9th Cir. 2003)). In particular, “[t]he district court may dispense with the
                                                                                                                                              22
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
                                                                                       Case 2:19-cv-10309-ODW-GJS Document 45-1 Filed 06/29/20 Page 29 of 29 Page ID
                                                                                                                         #:652



                                                                                             1   filing of a bond when it concludes there is no realistic likelihood of harm to the
                                                                                             2   [opposing party] from enjoining his or her conduct.” Jorgensen, 320 F.3d at 919.
                                                                                             3   Further, “the likelihood of success on the merits, as found by the district court, tips
                                                                                             4   in favor of a minimal bond or no bond at all.” Van De Kamp v. Tahoe Reg’l
                                                                                             5   Planning Agency, 766 F.2d 1319, 1326 (9th Cir. 1985), amended, 775 F.2d 998
                                                                                             6   (9th Cir. 1985).
                                                                                             7              The Court should not require a bond because Plaintiffs will not suffer any
                                                                                             8   harm if the Court grants the preliminary injunction. The injunction neither stops
                                                                                             9   nor disrupts any business of Plaintiffs. Instead, the injunction merely prevents
                                                                                            10   Plaintiffs from improperly proceeding with the Arbitration until the Court
                                                                                            11   determines whether the parties’ dispute is, in fact, arbitrable. Plaintiffs will remain
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   free to prosecute their meritless claim for unpaid compensation under the
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   Employment Agreements before this Court while the issue of arbitrability as to
                                                                             310-229-9900




                                                                                            14   their duplicative claim in the Arbitration is resolved. Moreover, FPI has shown
                                                                                            15   that they are likely to prevail on their contention that FPI is not obligated to
                                                                                            16   arbitrate its dispute with Plaintiffs. See supra § I. Consequently, no bond is
                                                                                            17   necessary. See Credit Suisse Sec. (USA) LLC v. Chia, 2013 WL 12114009, at *5
                                                                                            18   (C.D. Cal. Oct. 18, 2013) (preliminarily enjoining investors from proceeding with
                                                                                            19   arbitration and concluding “no bond should be required”).
                                                                                            20                                         CONCLUSION
                                                                                            21              For the foregoing reasons, FPI respectfully requests that this Court
                                                                                            22   preliminarily enjoin Plaintiffs from improperly asserting arbitration claims against
                                                                                            23   FPI pending resolution of the issue of arbitrability by this Court.
                                                                                            24   Dated: June 29, 2020                       VENABLE LLP
                                                                                            25                                              By: /s/ Alex M. Weingarten
                                                                                                                                                Alex M. Weingarten
                                                                                            26                                                  Logan M. Elliott
                                                                                            27                                                     Attorneys for Defendants
                                                                                                                                                   Flavor Producers, LLC and Jeffrey
                                                                                            28                                                     Harris
                                                                                                                                              23
                                                                                                 49424996         DEFENDANT FLAVOR PRODUCERS, LLC’S MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                                                            Case No. 2:19-cv-10309-ODW-GJS
